Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Martin Moynihan on July 18, 2022.
In the claims:
Claim 1. (amended) A method of increasing yield, harvest index, biomass, seed yield, nitrogen use efficiency, and/or tolerance to nitrogen deficiency stress, and/or reducing time to inflorescence emergence of a plant, comprising:
(a) transforming a plant with a heterologous nucleic acid sequence encoding a polypeptide comprising an amino acid sequence having at least 95% identity to the amino acid sequence as set forth in SEQ ID NO: 753; and
(b) selecting said plant transformed with said heterologous nucleic acid sequence for:
(i) increased yield, harvest index, biomass, seed yield, nitrogen use efficiency, and/or tolerance to nitrogen deficiency stress, as compared to a control plant of the same species which does not comprise said heterologous nucleic acid sequence and which is grown under the same growth conditions, or
(ii) reduced time to inflorescence emergence as compared to a control plant of the same species which does not comprise said heterologous nucleic acid sequence and which is grown under the same growth conditions

Claim 3. (amended) The method of claim 1, wherein said polypeptide comprises the amino acid sequence
Claim 4. (amended) The method of claim 1, wherein said heterologous nucleic acid sequence comprises the nucleotide sequence selected from the group consisting of SEQ ID NOs: 429 and 175.
22. (New) A method of increasing yield, harvest index, biomass, seed yield, nitrogen use efficiency, and/or tolerance to nitrogen deficiency stress, and/or reducing time to inflorescence emergence of a plant, comprising:
(a) transforming a plant with a heterologous nucleic acid sequence encoding a polypeptide comprising an amino acid sequence having at least 98% identity to the amino acid sequence as set forth in SEQ ID NO: 753; and
(b) selecting said plant transformed with said heterologous nucleic acid sequence for:
(i) increased yield, harvest index, biomass, seed yield, nitrogen use efficiency, and/or tolerance to nitrogen deficiency stress, as compared to a control plant of the same species which does not comprise said heterologous nucleic acid sequence and which is grown under the same growth conditions, or
(ii) reduced time to inflorescence emergence as compared to a control plant of the same species which does not comprise said heterologous nucleic acid sequence and which is grown under the same growth conditions

Claim 23. (amended) The method of claim 22, wherein said polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NOs: 753 and 648.
Claim 24. (amended) The method of claim 22, wherein said heterologous nucleic acid sequence comprises the nucleotide sequence selected from the group consisting of SEQ ID NOs: 429 and 175.
Claim 25. (amended) The method of claim 22, wherein said polypeptide comprises the amino acid sequence as in SEQ ID NO: 753.
Claim 26. (amended) The method of claim 22, wherein said heterologous nucleic acid sequence comprises the nucleotide acid sequence as in SEQ ID NO: 175.
Conclusions
2.	Claims 1, 3, 4, 7, 9, 10 and 22-26 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663